    Case 3:19-cv-00041 Document 36 Filed in TXSD on 02/14/19 Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION

MOVE Texas Civic Fund, et al.              §
                                           §
versus                                     §        Civil Action 3:19−cv−00041
                                           §
David Whitley, et al.                      §

                               NOTICE OF SETTING


     A telephonic Pre−Motion Conference is set at the following date and time:

                             2/20/2019 at 09:00 AM CST
                          before Judge George C Hanks, Jr
                       Request for Pre−Motion Conference − #35
     Please call the Court's conference line ten minutes prior to the scheduled hearing.

             Dial In: 409-763-7801
             Conference ID: 37801#
             Password: 60125#



Date: February 14, 2019
                                                                David J. Bradley, Clerk
